Exhibit 10.1

EXECUTION COPY

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of this 3rd day
of August, 2011 (the “Effective Date”), by and among DPAC Technologies Corp., a
California corporation (“DPAC”), and Quatech, Inc., an Ohio corporation
(“Quatech”, together with DPAC, the “Borrowers”), and Fifth Third Bank, an Ohio
banking corporation (“Lender”).

RECITALS AND STIPULATIONS

A. Borrowers and Lender are parties to a certain Credit Agreement, dated as of
January 30, 2008 (the “Original Loan Agreement”), as modified by that certain
First Amendment to Credit Agreement, dated as of January 31, 2009 (the “First
Amendment”), and that certain Second Amendment to Credit Agreement, dated as of
March 30, 2010 (the “Second Amendment”), that certain Third Amendment to Credit
Agreement, dated as of July 30, 2010 (the “Third Amendment”), that certain
Fourth Amendment to Credit Agreement dated as of February 25, 2011 (the “Fourth
Amendment”), that certain Fifth Amendment to Credit Agreement dated as of
June 14, 2011 (the “Fifth Amendment,” together with the Original Loan Agreement,
the Fourth Amendment, the Third Amendment, the Second Amendment, and the First
Amendment, the “Loan Agreement”);

B. In connection with the Original Loan Agreement, the Borrowers executed that
certain Revolving Credit Promissory Note in favor of the Bank, dated as of
January 30, 2008 (the “Original Note”), which was replaced by that certain
Revolving Credit Promissory Note in favor of the Bank, dated as of January 31,
2009 (the “Second Note,” together with the Original Note, the “Note,” together
with the Loan Agreement, the “Loan Documents”), and executed in connection with
the First Amendment;

C. Borrowers defaulted and remain in default under section 6.1 and section 7.1
of the Loan Agreement (such defaults under these sections only being the
“Existing Defaults”), as well as other defaults under other sections of the Loan
Agreement (the “Continuing Defaults”) by, among other things, failing to pay the
Bank amounts due under the Second Note, and purchasing assets in excess of
$100,000.00 from Socket Mobile, Inc. through the assistance of Development
Capital Venture, L.P. without the express written consent of the Bank;

D. Borrowers and Lender entered into the respective amendments to the Original
Loan Agreement in order to permit the Borrowers to cure the Existing Defaults;

E. Borrowers have requested that Lender forbear from exercising any of its
rights and remedies under the Loan Documents and applicable law in respect of
the Existing Defaults, the Continuing Defaults, and certain other Events of
Default with respect to the Obligations, and Lender has agreed to so forbear
upon the terms and subject to the conditions set forth in this Agreement;



--------------------------------------------------------------------------------

F. Borrowers have informed the Lender that Borrowers intend to enter into an
Asset Purchase Agreement (the “Purchase Agreement”) with Q-Tech Acquisition, LLC
(“QT”), which requires, inter alia, payment in full of the Obligations in
connection with the closing thereunder;

G. Each term used herein and not otherwise defined herein shall have the meaning
given to such term in the Loan Documents; and

H. The Borrowers and Lender acknowledge and agree that this Agreement has been
negotiated in good faith.

NOW, THEREFORE, in consideration of the recitals and stipulations set forth
above and the mutual promises and covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers and Lender hereby agree as follows:

AGREEMENT

1. General Acknowledgment. Borrowers acknowledge and agree to the following:

(a) Borrowers hereby acknowledge the accuracy of the representations set forth
in the Recitals and Stipulations of this Agreement;

(b) Neither this Agreement nor any other agreement entered in connection
herewith or pursuant to the terms hereof shall be deemed or construed to be a
compromise, satisfaction, reinstatement, accord and satisfaction, novation or
release of any of the Loan Documents, or any rights or obligations thereunder,
or a waiver by Lender of any of its rights under the Loan Documents or at law or
in equity;

(c) Neither this Agreement nor any other agreement executed in connection
herewith pursuant to the terms hereof, nor any actions taken pursuant to this
Agreement or such other agreement shall be deemed to cure the Existing Defaults
and/or Continuing Defaults or any other Event of Default, which may exist under
the Loan Documents, or to be a waiver by the Lender of the Existing Defaults
and/or Continuing Defaults or any other Event of Default under the Loan
Documents, or of any rights or remedies in connection therewith or with respect
hereto, evidencing the parties’ intention that the Obligations under the Loan
Documents shall remain in full force and effect;

(d) All liens, security interests, rights and remedies granted to Lender for its
benefit under the Loan Documents are hereby renewed, confirmed and continued;
and

(e) The Borrowers reaffirm the validity, binding effect and enforceability of
each of the Loan Documents, as modified by provisions of this Agreement, and
acknowledge that the Borrowers are liable to Lender for the full amount of
Indebtedness evidenced by the Loan Documents (as modified hereby), without
offset, deduction, claim, counterclaim, defense or recoupment of any kind.

 

2



--------------------------------------------------------------------------------

2. Confirmation of Indebtedness. Borrowers confirm and acknowledges that as of
August 2, 2011, it is indebted and obligated to Lender under the Note in the
following amounts:

 

(a)

  

Principal:

   $ 1,500,000.00; and   

(b)

  

Accrued and Unpaid Interest:

   $ 1,093.75.   

3. Consent; Forbearance. Subject to Borrowers’ satisfaction of all of the
Obligations contemporaneously with the closing of the sale contemplated in the
Purchase Agreement, Lender hereby irrevocably waives any default or Event of
Default that was or will be caused solely as a result of the Borrowers’
execution, delivery or performance of the Purchase Agreement (such waived
defaults being “Asset Sale Defaults”). Lender will forbear from taking action
with respect to any Existing Defaults or Continuing Defaults that occur at any
time on or prior to October 31, 2011, provided that the Borrowers comply with
all terms and conditions contained in this Agreement. The Lender’s obligation to
so forbear will commence on the Effective Date and will terminate on the earlier
of October 31, 2011, or the date of occurrence of any Agreement Default (defined
below) (such period of forbearance being the “Forbearance Period”). For the
avoidance of doubt, the forbearance granted hereunder includes a forbearance
with respect to the Borrowers’ obligations to repay the outstanding principal
amount under the Loan Documents (otherwise due on September 15, 2011) until the
expiration or termination of the Forbearance Period.

4. Conditions to the Lender’s Forbearance. Lender’s willingness to forbear as
provided in this Agreement is conditioned on the following:

 

  a. The execution of this Agreement by the Borrowers;

 

  b. Lender receiving the resolutions of each of the Borrowers authorizing the
execution of this Agreement and the implementation of the transactions
contemplated hereby. A copy of these resolutions is attached hereto as Exhibit
A;

 

  c. In the form of consent attached to this Agreement as Exhibit B, Canal
Mezzanine Partners, L.P. (“Canal”), Director of Development of the State of Ohio
(the “State”), and Development Capital Ventures, L.P. (“DCV”) each respectively
(i) acknowledging and consenting to a Consent of Subordinated Creditor
(“Subordination Agreement”) subordinating certain Indebtedness of the Borrowers
to the Loan Documents, and (ii) confirming that the Subordination Agreement
shall continue in full force and effect;

 

  d. In consideration of the forbearance granted by Lender to Borrowers pursuant
to this Agreement, Borrowers paying to Lender on the Effective Date of this
Agreement a non-refundable forbearance fee of Twenty Thousand Dollars ($20,000)
(the “Forbearance Fee”). In addition and concurrently with the execution hereof,
Borrowers paying to Lender the approximate fees and expenses incurred to date
with respect to the preparation, negotiation and execution of this Agreement and
all related documents and the transactions contemplated hereby and thereby. In
the event additional legal fees are incurred by Lender subsequent to the date
hereof with respect to the preparation, negotiation and execution of this
Agreement and all related documents and the transactions contemplated hereby and
thereby, Borrowers shall pay any and all such amounts to Lender (or directly to
its counsel) promptly upon demand therefor;

 

3



--------------------------------------------------------------------------------

  e. The Borrowers making all required payments of interest to Lender pursuant
to the terms of the Loan Documents;

 

  f. Pursuant to the Purchase Agreement, the filing of an Information Statement
on Schedule 14C with the Securities and Exchange Commission on or before
August 31, 2011;

 

  g. Borrowers satisfying the remaining Obligations on or before October 31,
2011, including the payment in full of the Indebtedness owed pursuant to the
Loan Documents;

 

  h. Borrowers maintaining all business banking accounts with Lender;

 

  i. As of the date of this Agreement, excepting its ordinary payroll
obligations to any Insider or employee employed by the Borrowers and any other
liabilities, including reimbursement expenses, paid by the Borrowers for or on
behalf of any Insider or employee of the Borrowers, Borrowers making no payments
to any Insider or employee of Borrowers on account of (i) any debt,
(ii) dividend, (iii) consulting agreement, (iv) lease, or (v) other agreements,
without Lender’s advance written consent to the payment to the respective
Insider or employee of the Borrowers. For purposes of this Agreement, the term
“Insider” shall have the meaning prescribed in section 101(31) of Title 11 (the
“Bankruptcy Code”) of the United States Code;

 

  j. Notwithstanding anything to the contrary contained in the Loan Documents,
as of the date of this Agreement, the Borrowers making no Capital Expenditures,
without Lender’s advance written consent to the payment of the respective
Capital Expenditures. For the purposes of this Agreement, Capital Expenditures
shall mean for this Forbearance Period, the aggregate amount of (a) all
expenditures made, directly or indirectly, by the Borrowers during such period
for equipment, fixed assets, real property or improvements, or for replacements
or substitutions therefor or additions thereto, that have been or should be, in
accordance with generally accepted accounting principles (GAAP), reflected as
additions to property, plant or equipment on a consolidated balance sheet of any
of the Borrowers or have a useful life of more than one year, plus (b) to the
extent not included in clause (a) above, the aggregate principal amount of all
Indebtedness, including obligations under Capital Leases, assumed or incurred in
connection with any such expenditures. For the purposes of this Agreement,
“Capital Lease” shall mean, as applied to the Borrowers, any lease of (or any
other agreement conveying the right to use) any property (whether real, personal
or mixed) by such Person as lessee which would, in accordance with GAAP, be
required to be classified and accounted for as a capital lease on the balance
sheet of any of the Borrowers;

 

4



--------------------------------------------------------------------------------

  k. Borrowers providing Lender with ongoing financial projections and other
financial information as Lender may from time to time request in order to
clearly outline the Borrowers’ ability to repay the Obligations, performance
under the Purchase Agreement, and any other amounts owing to Lender;

 

  l. Borrowers complying with all requirements of the Loan Documents to the
extent not inconsistent with this Agreement; and

 

  m. Borrowers not entering into any agreement with any third party, including,
without limitation, Canal, the State and/or DCV, which would affect in any
material respect Lender’s rights and preferences hereunder or under any Loan
Documents, without first obtaining written consent from Lender, such consent not
to be unreasonably withheld. Borrowers shall promptly provide to Lender copies
of any agreements with any other creditor that may constitute an agreement that
Borrowers may enter into prior to the end of the Forbearance Period.

5. Further Agreements. Borrowers agree and acknowledge that:

(a) In consideration of the Lender entering into this Agreement, and for other
good and valuable consideration, the Borrowers hereby agree that if any of the
Borrowers (i) has an order for relief entered, or has an involuntary petition
filed against it, in a case under the Bankruptcy Code, (ii) files or is the
subject of any petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under the Federal
Bankruptcy Reform Act of 1978, as amended, or any other applicable federal or
state law relating to bankruptcy, insolvency, or other debtor relief, or
(iii) seeks or consents to the appointment of any trustee, receiver, conservator
or liquidator, then the Lender will be immediately and absolutely entitled to,
and the Borrowers hereby consent to, the following relief, whether singly,
alternatively or cumulatively, and such Borrower will not assert or request or
cause any other individual or entity to assert that any automatic stay operate
to stay, condition, reduce or inhibit the following rights to the Lender:

(i) the Lender will be entitled to the immediate termination of any automatic
stay under the Bankruptcy Code to enable the Lender to exercise any and all of
its respective rights and remedies against the Collateral, including but not
limited to, the exercise of any and all of its respective rights under the terms
of the Loan Documents and applicable law;

(ii) the Lender will be entitled to the immediate dismissal of any such case
pursuant to section 305(a)(1) of the Bankruptcy Code, including all attorneys’
fees and expenses attendant thereto, and such Borrower agrees that such
dismissal will be in the interests of such Borrower , its affiliates and each of
its creditors; and

(iii) the Lender will be entitled to the immediate dismissal of any such case
pursuant to section 1112(b) of the Bankruptcy Code for cause, and the Borrowers
agree that the filing of such a case will be deemed per se to have been
commenced in bad faith and solely for the improper purpose of impeding the
Lender in the exercise of its rights and remedies with attendant unnecessary
delay and expense.

 

5



--------------------------------------------------------------------------------

Upon the filing of any motion or other pleading or the taking of any other
action by the Lender in any bankruptcy case of any Borrower for relief from the
automatic stay or for a modification or lifting of the automatic stay or any
stay otherwise provided for by applicable law as it relates to the Lender and
affects its rights and remedies against any Borrower, it will not in any manner
whatsoever oppose or object, and will not request or cause any other party to
oppose or object, to such motion or pleading or other action, but, rather,
hereby irrevocably consents thereto. Upon the commencement of any voluntary or
involuntary bankruptcy case by or against any Borrower, such Borrower hereby
irrevocably waives and agrees (a) not to seek a supplemental stay or other
relief, whether injunctive or otherwise, pursuant to section 105 of the
Bankruptcy Code or otherwise, to stay, condition, reduce or inhibit the ability
of the Lender to enforce any of its rights under the Loan Documents or
applicable law, and (b) that such Borrower will not, without the express written
consent of the Lender, seek to use, spend, transfer or otherwise dispose of any
Collateral, or seek a court order allowing such Borrower to do any of the
foregoing;

(b) If an Agreement Default occurs, Lender, without notice to the Borrowers and
without reference to the value of the Collateral or to the solvency or
insolvency of any of the Borrowers or any of the Borrowers’ affiliates may
immediately appoint, whether at Lender’s own instigation or pursuant to the
order of any court, a receiver for all or any of the Collateral. The Borrowers
hereby consent to such appointment and agree to take all necessary steps to
immediately, completely and effectively transfer all of their rights, title and
interests in and to the Collateral to any such receiver, including, without
limitation, to transfer or assign all Equipment (as defined in the Security
Agreement), personal property, lists, accounts, intangibles, inventory, all
leases for payments with respect to Equipment, proceeds of any insurance, any
and all service and warranty rights related to the Equipment, mortgages,
guarantees, and assignments of personal property. The appointment of a receiver
will be for the benefit of the Lender, and such receiver will be vested with the
power to take immediate possession of all of the Collateral, to manage the
Borrowers’ assets and business, and to collect all profits, accounts and
proceeds of the Collateral, and when collected, may be applied toward the
payment of the Obligations to the Lender, and the costs, attorneys’ fees, taxes,
insurance or other items necessary for the protection and preservation of the
Collateral, including the expenses of such receivership. Such receiver will be
directed to sell the Collateral as promptly as is commercially reasonable,
subject to court approval, and will apply the proceeds of the sale against the
Obligations;

(c) Borrowers will defend, protect, indemnify and hold harmless Lender (and its
affiliates, officers, directors, attorneys, agents, employees and
representatives) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against Lender in connection with any
investigative, administrative or judicial proceeding (whether or not Lender will
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Collateral, or any activities of Borrowers or any of its Affiliates. All
obligations provided for in Section 5(d) of this Agreement will survive any
termination of this Agreement; and

 

6



--------------------------------------------------------------------------------

(d) This Agreement is not intended to, nor will it, establish any course of
dealing between the Borrowers and Lender that is inconsistent with the express
terms of the Loan Documents. It is strictly and expressly understood by the
Borrowers that the granting of this Forbearance Period does not in any way imply
that an additional forbearance will be granted by Lender beyond this Forbearance
Period.

6. Fees and Expenses. In conjunction with the execution of this Agreement and
without limiting any provision contained in the Loan Documents, the Borrowers
jointly and severally agree to reimburse Lender promptly upon demand for all
costs, fees, expenses and liabilities incurred by Lender in connection with or
arising out of: (a) the negotiation, preparation, closing and enforcement of
this Agreement, any amendment hereof and any agreements, documents and
instruments in any way relating to this Agreement, and any of Lender’s rights
hereunder; (b) the negotiation, preparation, closing and enforcement of any
restructuring of the credit arrangements, any amendment thereof and any
agreements, documents and instruments in any way relating thereto and any of
Lender’s rights thereunder; (c) any settlement following the occurrence of an
Event of Default under the Loan Documents or any Agreement Default;
(d) enforcing any obligation or foreclosing against the Collateral or other
security or exercising or enforcing any other right or remedy available by
reason of such Event of Default or Agreement Default; (e) foreclosing against
any mortgages; (f) all costs, fees and expenses associated with any (1) title
searches, (2) title insurance, (3) filing of mortgages and financing statements,
and (4) mortgage taxes; (g) any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding; (h) commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to any of Borrowers and
related to or arising out of the transactions contemplated hereby; (i) taking
any other action in or with respect to any suit or proceeding (whether in
bankruptcy or otherwise); (j) protecting, preserving, collecting, leasing,
selling, taking possession of, or liquidating any of the Collateral;
(k) attempting to enforce or enforcing any lien on or security interest in any
of the Collateral; or (l) meeting with any of Borrowers to discuss such Event of
Default or Agreement Default and the course of action to be taken in connection
therewith; the foregoing to include, without limitation, attorneys’ fees and
fees of other professionals, all lien search and title search fees, all title
insurance premiums, all filing and recording fees and all travel expenses. All
of the foregoing will be part of the Obligations, payable upon demand, and
secured by the Collateral. The Obligations described under this section will
survive any termination of the Loan Documents, this Agreement or the
restructuring of the credit arrangements.

7. Representations and Warranties. To induce Lender to enter into this
Agreement, each of the Borrowers represents and warrants to Lender as follows:

(a) Organization. DPAC is a corporation duly organized, validly existing, and in
good standing under the laws of the State of California. Quatech is a
corporation, validly existing, and in good standing under the law of the State
of Ohio.

 

7



--------------------------------------------------------------------------------

(b) Authority. Each Borrower has full company power and authority to execute,
deliver, and perform this Agreement and has taken all company action required by
law and its articles of incorporation to authorize the execution and delivery of
this Agreement. This Agreement is a valid and binding agreement of Borrowers
enforceable against the Borrowers in accordance with its terms.

(c) Consent and Approvals. No consent or approval of any party is required in
connection with the execution and delivery of this Agreement by the Borrowers,
and the execution and delivery of this Agreement does not (i) contravene or
result in a breach or default under the articles of incorporation, articles of
organization, bylaws, operating agreement or any other governing document,
agreement or instrument to which the Borrowers are parties or by which any of
their respective properties are bound, or (ii) violate any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
applicable to the Borrowers.

(d) All representations and warranties contained in this Agreement, including
but not limited to the recitals herein, and in any and all of the other Loan
Documents are true and correct as of the date of this Agreement, and all such
representations and warranties shall survive the execution of this Agreement.
The Loan Documents represent unconditional, absolute, valid, and enforceable
obligations against the Borrowers. To the best of their knowledge, none of the
Borrowers have any claims or defenses against Lender or any other person or
entity which would or might affect (i) the enforceability of any provisions of
any Loan Documents or (ii) the collectability of sums advanced by Lender in
connection with the Obligations. The Borrowers understand and acknowledge that
Lender is entering into this Agreement in reliance upon, and in partial
consideration for, this acknowledgment and representation, and agree that such
reliance is reasonable and appropriate.

(e) Cooperation of Borrowers. Borrowers shall take any and all actions of any
kind or nature whatsoever, either directly or indirectly, that are necessary to
prevent Lender from suffering a loss with respect to the Collateral or any
rights or remedies of Lender with respect to the Collateral or this Agreement in
the event of a Default by the Borrowers under this Agreement.

8. Default. An Agreement Default (“Agreement Default”) shall exist under this
Agreement if any one or more of the following events shall have occurred, and
which remain uncured past any applicable cure period:

(a) Any breach or default in performance by the Borrowers, of any of the
agreements, payments, terms, conditions, covenants, warranties, or
representations set forth in this Agreement, which remains uncured more than
seven calendar days after Lender provides written notice thereof;

(b) Borrowers’ failure to close the sale of their assets to QT by not later than
October 31, 2011;

(c) Borrowers’ failure to satisfy the remaining Indebtedness and all other
outstanding Obligations owed to Lender by not later than October 31, 2011; or

 

8



--------------------------------------------------------------------------------

(d) Any Borrower is subject to any of the actions described in Section 5 of this
Agreement.

9. Remedies in Event of Default. Immediately upon the occurrence of an Agreement
Default which remains uncured past any applicable cure period, and
notwithstanding anything to the contrary set forth herein, Lender shall have the
rights and remedies set forth in the Loan Documents, and in any other document
previously, now or hereafter executed and delivered to Lender by the Borrowers
regarding the Loan, the rights and remedies contained in this Agreement, and all
rights and remedies existing under applicable law. All rights and remedies shall
be cumulative and not exclusive, and Lender shall have the right to exercise any
and all other rights and remedies which may be available. Any action by Lender
against any property or party shall not serve to release or discharge any other
security, property or person in connection with this transaction. In addition to
any other rights and remedies which may be available, Lender may, in its sole
discretion: (i) enter, with or without process of law, any premises where the
Collateral or the books and records of the Borrowers related thereto are or may
be located, and without charge or liability to Lender therefore, seize and
remove the Collateral and books and records in any way relating to the
Collateral from such premises and/or remain upon the premises and use the same
(together with said books and records) for the purpose of collecting, preparing
and/or disposing of the Collateral; (ii) sell or otherwise dispose of the
Collateral at public or private sale for cash or credit; (iii) in the event that
the Borrowers fail to perform, observe or discharge any of their respective
obligations or liabilities under the Loan Documents or this Agreement, obtain
temporary and permanent injunctive relief without the necessity of proving
irreparable injury, and without the necessity of posting a bond or other
security, it being expressly recognized and agreed that no remedy at law will
provide adequate relief to Lender under such circumstances.

10. Release and Covenant Not to Sue. Borrowers jointly and severally release,
acquit, and forever discharge the Lender and its respective directors, officers,
employees, independent contractors, attorneys and agents (collectively, the
“Released Parties”), to the fullest extent permitted by applicable state and
federal law, from any and all acts and omissions of the Released Parties and
from any and all claims, causes of action, counterclaims, demands,
controversies, costs, debts, sums of money, accounts, reckonings, bonds, bills,
damages, obligations, liabilities, objections, and executions of any nature,
type, or description, which the Borrowers have or may have against the Released
Parties, including, but not limited to, negligence, gross negligence, usury,
fraud, deceit, misrepresentation, conspiracy, unconscionability, duress,
economic duress, defamation, control, interference with contractual and business
relationships, conflicts of interest, misuse of insider information,
concealment, disclosure, secrecy, misuse of collateral, wrongful release of
collateral, failure to inspect, environmental due diligence, negligent loan
processing and administration, wrongful setoff, violations of statutes and
regulations of governmental entities, instrumentalities and agencies (both civil
and criminal), racketeering activities, securities and antitrust laws
violations, tying arrangements, deceptive trade practices, breach or abuse of
any alleged fiduciary duty, breach of any alleged special relationship, course
of conduct or dealing, alleged obligation of fair dealing, alleged obligation of
good faith, and alleged obligation of good faith and fair dealing, whether or
not in connection with or related to the Loan Documents, and/or this Agreement,
at law or in equity, in contract, in tort, or otherwise, known or unknown,
suspected or unsuspected (collectively, the “Released Claims”). The Borrowers
further agree to limit any damages they

 

9



--------------------------------------------------------------------------------

may seek in connection with any claim or cause of action, if any, to exclude all
punitive and exemplary damages, damages attributable to lost profits or
opportunity, damages attributable to mental anguish, and damages attributable to
pain and suffering, and the Borrowers do hereby waive and release all such
damages with respect to any and all existing claims or causes of action against
any of the Released Parties. The Borrowers represent and warrant that no facts
exist which could presently or in the future could support the assertion of any
of the released claims against the Released Parties. The Borrowers further
covenant not to sue the Released Parties on account of any of the Released
Claims, and expressly waive any and all defenses they may have or come to have
in connection with their debts and obligations under the Loan Documents, and/or
this Agreement. This section is in addition to and shall not in any way limit
any other release, covenant not to sue, or waiver by the Borrowers in favor of
the Released Parties.

11. Setoff. In addition to any rights now or hereafter granted under applicable
law or this Agreement and not by way of limitation of any such rights, upon the
occurrence of any (i) Event of Default (other than an Existing Default and/or
Continuing Default), or (ii) Agreement Default which remains uncured past any
applicable cure period, Lender is hereby authorized by the Borrowers, or any of
them, at any time or from time to time, without notice to the Borrowers, or any
other person or entity, any such notice being hereby expressly waived, to setoff
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts), and
any other indebtedness at any time held or owing by Lender, including, but not
limited to, all claims of any nature or description arising out of or connected
with any Loan Document or this Agreement, regardless of whether Lender shall
have made any demand under any such document or otherwise.

12. Incorporation of Other Documents. The Loan Documents and all other
agreements, documents and writings between or among any or all of the parties
hereto and Lender are expressly reaffirmed and incorporated herein by this
reference, and shall remain in full force and effect and continue to govern and
control the relationship between the parties hereto except to the extent they
are inconsistent with, amended or superseded by this Agreement. To the extent of
any inconsistency, amendment or superseding provision, this Agreement shall
govern and control.

13. Notice. All notices or demands hereunder to parties hereto shall be
sufficient if made in writing and sent and confirmed by facsimile addressed to
the parties respectively as follows:

 

If to Lender:   

Fifth Third Bank

Fifth Third Center

600 Superior Avenue, East 4th Floor

MD A6514C

Cleveland, Ohio 44114

Attn: David F. Huffman

Facsimile: 216-274-5617

 

10



--------------------------------------------------------------------------------

If to DPAC:   

DPAC Technologies Corp.

 

5675 Hudson Industrial Park

Hudson, Ohio 44236

Attn: President

Fax No.:330-655-9010

If to Quatech:   

Quatech, Inc.

 

5675 Hudson Industrial Park

Hudson, Ohio 44236

Attn: President

Fax No.:330-655-9010

14. Amendments. This Agreement may not be amended or modified except in a
writing signed by Lender and the Borrowers.

15. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Borrowers and Lender and their respective successors,
heirs (where appropriate) and assigns; provided, however, that the foregoing
shall not authorize any assignment by the Borrowers of their rights or duties
hereunder. Lender does not undertake to give or to do or refrain from doing
anything directly to or for the benefit of any person other than the Borrowers
and, with respect to the Borrowers, other than as described herein. Although
third parties may incidentally benefit from this Agreement, there are no
intended beneficiaries other than the Borrowers and Lender.

16. Indulgence: Modifications. No delay or failure of Lender to exercise any
right, power or privilege hereunder shall affect such right, power or privilege,
nor shall any single or partial exercise thereof preclude any further exercise
thereof, nor the exercise of any other right, power or privilege. The rights of
Lender hereunder are cumulative and are not exclusive of any rights or remedies
which Lender would otherwise have accept as modified herein. No amendment,
modification, supplement, termination, consent or waiver of or to any provision
of this Agreement or the Loan Documents, nor any consent to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by or on behalf of Lender.

17. Waivers Voluntary. The releases and waivers contained in this Agreement are
freely, knowingly and voluntarily given by each party, without any duress or
coercion, after each party has had opportunity to consult with its counsel and
has carefully and completely read all of the terms and provisions of this
Agreement.

18. Governing Law and Venue. This Agreement is made in the State of Ohio and the
validity of this Agreement, any documents incorporated herein or executed in
connection herewith, and (notwithstanding anything to the contrary therein) the
Loan Documents, and the construction, interpretation, and enforcement thereof,
and the rights of the parties thereto shall be determined under, governed by and
construed in accordance with the internal laws of The State of Ohio, without
regard to principles of conflicts of law. The parties agree that all actions or
proceedings arising in connection with this Agreement, any documents
incorporated herein or executed in connection herewith, the Loan Documents shall
be tried and litigated only in the Federal District Court for the Northern
District of Ohio or the state courts of Cuyahoga County.

 

11



--------------------------------------------------------------------------------

The parties hereto waive any right each may have to assert the doctrine of
forum non conveniens or to object to venue to the extent any proceeding is
brought in accordance with this Section. Service of process, sufficient for
personal jurisdiction in any action against the Borrowers, may be made by
registered or certified mail, return receipt requested, to its address(es) set
forth in Section 13 hereof.

19. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

20. Power of Attorney. Each of the Borrowers does hereby irrevocably constitute
and appoint Lender as the Borrowers’ true and lawful attorney-in-fact for it or
them, in its or their name, place and stead, with full power of delegation and
substitution, to make, execute, deliver any and all instruments, papers and
documents, which shall become necessary, proper, convenient or desirable to
further evidence perfection of Lender’s liens against, or to liquidate any of
the Collateral, including without limitation, the right to supply any necessary
endorsement for any instrument, as the same may be allowed pursuant to this
Agreement or the Loan Documents.

21. Entire Agreement. This Agreement, and any agreements, documents and
instruments executed and delivered pursuant hereto or in connection herewith, or
incorporated herein by reference, contains the entire agreement of the parties
hereto and no party shall be bound by anything not expressed in writing.

22. Severability. If any part, term or provision of this Agreement is held by a
court of competent jurisdiction to be illegal, unenforceable or in conflict with
any law of the State of Ohio, federal law or any other applicable law, the
validity and enforceability of the remaining portions or provisions of this
Agreement shall not be affected thereby.

23. Further Assurance. Each of the Borrowers agrees to execute such other and
further documents and instruments as Lender may request to implement the
provisions of this Agreement and to perfect and protect the liens and security
interests created by the Loan Documents.

24. WAIVER OF A JURY TRIAL. LENDER AND THE BORROWERS EACH ACKNOWLEDGE AND AGREE
THAT THERE MAY BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY
CLAIM DISPUTE OR LAWSUIT ARISING BETWEEN OR AMONG THEM, BUT THAT SUCH RIGHT MAY
BE WAIVED. ACCORDINGLY, EACH PARTY AGREES THAT NOTWITHSTANDING SUCH
CONSTITUTIONAL RIGHT, IN THIS COMMERCIAL MATTER EACH PARTY BELIEVES AND AGREES
THAT IT SHALL BE IN ITS BEST INTEREST TO WAIVE SUCH RIGHT, AND ACCORDINGLY,
HEREBY WAIVE SUCH RIGHT TO A JURY TRIAL, AND FURTHER AGREE THAT THE BEST FORUM
FOR HEARING ANY CLAIM, DISPUTE OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH
THIS AGREEMENT, ANY LOAN DOCUMENT OR THE RELATIONSHIP AMONG LENDER AND THE
BORROWERS SHALL BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

 

12



--------------------------------------------------------------------------------

25. Integration. This Agreement and the other Loan Documents and Forbearance
Agreements are intended by the parties as the final expression of their
agreement and therefore incorporate all negotiations of the parties hereto and
are the entire agreement of the parties hereto. Each of the Borrowers
acknowledge that they are relying on no written or oral agreement,
representation, warranty, or understanding of any kind made by Lender or any
employee or agent of Lender except for the agreements by Lender set forth herein
or in the other Loan Documents. Except as expressly set forth in this Agreement,
the other Loan Documents remain unchanged and in full force and effect.

26. Reversal of Payments. If Lender receives any payments or proceeds of
Collateral which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be paid to a trustee,
debtor-in-possession, receiver or any other party under any bankruptcy law,
common law, equitable cause or otherwise, then, to such extent, the obligations
or part thereof intended to be satisfied by such payments or proceeds shall be
reserved and continued as if such payments or proceeds had not been received by
Lender.

 

13



--------------------------------------------------------------------------------

27. Warrant of Attorney. Each Borrower authorizes any attorney of record to
appear for it in any court of record in the State of Ohio, after the obligations
hereunder become due, whether by acceleration or otherwise, to waive the
issuance and service of process, and release all errors, and to confess judgment
against it in favor of Lender for the amount then appearing due together with
interest, charges, court costs and attorneys’ fees. Stay of execution and all
exemptions are hereby waived. EACH BORROWER AND ANY ENDORSER OR ANY GUARANTOR
AGREES THAT AN ATTORNEY WHO IS COUNSEL TO LENDER OR ANY OTHER HOLDER OF SUCH
OBLIGATION MAY ALSO ACT AS ATTORNEY OF RECORD FOR ANY OF THE BORROWERS WHEN
TAKING THE ACTIONS DESCRIBED ABOVE IN THIS SECTION. BORROWERS AGREE THAT ANY
ATTORNEY TAKING SUCH ACTIONS MAY BE PAID FOR THOSE SERVICES BY LENDER OR HOLDER
OF SUCH OBLIGATION, BORROWERS WAIVE ANY CONFLICT OF INTEREST THAT MAY BE CREATED
BECAUSE THE ATTORNEY REPRESENTING THE BORROWERS IS BEING PAID BY LENDER OR THE
HOLDER OF SUCH OBLIGATION.

[Remainder Of Page Intentionally Left Blank -

Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers and Lender, by their duly authorized
representatives, have caused this Agreement to be executed in manner and form
sufficient to bind them at Akron, Ohio, as of the date first above written.

WARNING — BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.

 

LENDER:     BORROWERS: FIFTH THIRD BANK     DPAC TECHNOLOGIES CORP. By:  

/s/ David F. Huffman

    By:  

/s/ Steven Runkel

  David F. Huffman       Steven Runkel Its:  

Vice President

    Its:   Chief Executive Officer       QUATECH, INC.       By:  

/s/ Steven Runkel

        Steven Runkel       Its:   Chief Executive Officer

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Borrower Resolutions

EXHIBIT B

Consent of Subordinated Creditor



--------------------------------------------------------------------------------

EXHIBIT A

Borrower Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Form of Consent of Subordinated Creditor



--------------------------------------------------------------------------------

CONSENT OF SUBORDINATED CREDITOR

In order to induce FIFTH THIRD BANK, an Ohio banking corporation, in its
capacity as the senior secured lender (collectively, the “Lender”), to execute
and deliver that certain Forbearance Agreement dated as of even date herewith
(the “Agreement”) by and among Bank, DPAC Technologies Corp., a California
corporation, Quatech, Inc., an Ohio corporation (the “Borrowers”), and Lender,
Development Capital Ventures, L.P. (the “Subordinated Creditor”) hereby
(i) consents to the Agreement to the extent that such Agreement would violate
the provisions of that certain Acknowledgement Agreement dated January 29, 2008
or that certain Second Acknowledgement and Consent Agreement dated March 26,
2010 (collectively, as they may be amended, restated, or otherwise modified from
time to time, the “Subordination Agreement”), by and between Lender and
Subordinated Creditor, (ii) reaffirms its obligations under the Subordination
Agreement, and (iii) agrees, acknowledges, represents, and warrants that the
Subordination Agreement remains in full force and effect following the execution
of the Agreement and continues to be the legal, valid, and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms.

This Consent of Subordinated Creditor is dated as of August 3, 2011.

 

U.S. Small Business Administration as

Receiver for Development Capital

Venture, L.P.

By:  

/s/ Thomas G. Morris

Its:  

Director, Office of Liquidation



--------------------------------------------------------------------------------

CONSENT OF SUBORDINATED CREDITOR

In order to induce FIFTH THIRD BANK, an Ohio banking corporation, in its
capacity as the senior secured lender (collectively, the “Lender”), to execute
and deliver that certain Forbearance Agreement dated as of even date herewith
(the “Agreement”) by and among Bank, DPAC Technologies Corp., a California
corporation, Quatech, Inc., an Ohio corporation (the “Borrowers”), and Lender,
Canal Mezzanine Partners, L.P. (the “Subordinated Creditor”) hereby (i) consents
to the Agreement to the extent that such Agreement would violate the provisions
of that certain Acknowledgement Agreement dated January 29, 2008 or that certain
Second Acknowledgement and Consent Agreement dated March 26, 2010 (collectively,
as they may be amended, restated, or otherwise modified from time to time, the
“Subordination Agreement”), by and between Lender and Subordinated Creditor,
(ii) reaffirms its obligations under the Subordination Agreement, and
(iii) agrees, acknowledges, represents, and warrants that the Subordination
Agreement remains in full force and effect following the execution of the
Agreement and continues to be the legal, valid, and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms.

This Consent of Subordinated Creditor is dated as of July 29, 2011.

 

Canal Mezzanine Partners, L.P. By:   Canal Mezzanine Management, LLC Its:  
General Partner By:   Canal Holdings, LLC Its:   Managing Member By:  

/s/ Kevin Coyne

Its:  

President



--------------------------------------------------------------------------------

CONSENT OF SUBORDINATED CREDITOR

In order to induce FIFTH THIRD BANK, an Ohio banking corporation, in its
capacity as the senior secured lender (collectively, the “Lender”), to execute
and deliver that certain Forbearance Agreement dated as of even date herewith
(the “Agreement”) by and among Bank, DPAC Technologies Corp., a California
corporation, Quatech, Inc., an Ohio corporation (the “Borrowers”), and Lender,
Director of Development of the State of Ohio (the “Subordinated Creditor”)
hereby (i) consents to the Agreement to the extent that such Agreement would
violate the provisions of that certain Acknowledgement Agreement dated
January 29, 2008 or that certain Second Acknowledgement and Consent Agreement
dated March 26, 2010 (collectively, as they may be amended, restated, or
otherwise modified from time to time, the “Subordination Agreement”), by and
between Lender and Subordinated Creditor, (ii) reaffirms its obligations under
the Subordination Agreement, and (iii) agrees, acknowledges, represents, and
warrants that the Subordination Agreement remains in full force and effect
following the execution of the Agreement and continues to be the legal, valid,
and binding obligation of Subordinated Creditor, enforceable against
Subordinated Creditor in accordance with its terms.

This Consent of Subordinated Creditor is dated as of July 29, 2011.

 

Director of Development of the State of Ohio By:  

/s/ Christiane Schmenk

Its:  

Chief Legal Counsel and Ethics Officer